68 F.3d 460
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William MATCHEM, Plaintiff-Appellant,v.Anthony M. FRANK, Postmaster General;  United States PostalService, Defendants-Appellees.
No. 94-2625.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 19, 1995.Decided:  Oct. 17, 1995.

William Matchem, Appellant Pro Se.
G. Norman Acker, III, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellees.
Before MURNAGHAN, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing this employment discrimination action as time-barred and finding it unnecessary to appoint either a guardian ad litem or an attorney for Appellant.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Matchem v. Frank, No. CA-91-811 (E.D.N.C. Nov. 28, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED